DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 06/01/2022. As directed by the amendment: claims 92, 104, 112, and 113 have been amended and claim 96 has been cancelled.  Thus, claims 92-95, 97-101, and 103-113 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 11, filed 06/01/2022, with respect to the claim objections have been fully considered and are persuasive. The amendments to claim 92 and 104 overcome the claim objections.  The claim objections of claims 92 and 104 has been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 06/01/2022, with respect to the rejection of claims 92-96, 105-108, 112, and 113 under Bowman (US 20150289879 A1), herein referenced to as “Bowman” have been fully considered and are persuasive. The applicant argues that the limitation “outputting an instruction to reposition the medical instrument relative to the portioning mechanism” by amending the claim to make the limitation non-optional overcomes the 102 rejection under Bowman. This, the applicant asserts, is because Bowman does not explicitly disclose nor teach this limitation. The examiner agrees with the applicant’s arguments. However, the applicant further argues toward the USC 103 rejections, including that of Bowman in view of Reiner (US 20170367579 A1). The applicant argues that such a combination does not render “if the connected state of the medical instrument is detected, outputting an instruction to reposition the medical instrument relative to the partitioning mechanism” is not obvious, without stating any further definite reason as such why. The examiner respectfully disagrees with this assertion. Bowman in view of Reiner teaches “if the connected… reposition the medical instrument relative to the partitioning mechanism”. This is as Bowman discloses determining if a connected state of the medical instrument is detected (see [0116] of Bowman) and Reiner teaches outputting an instruction real time feedback to the operator (see [0061] of Reiner) to reposition the medical instrument (see [0061]). The combination would then teach taking an embolic implant detachment system to monitor if the embolic implant is detached, if not, to send a signal to the user to reposition the embolic implant (the medical instrument) in relation to the partitioning mechanism (the partitioning mechanism is fixed to the catheter, whereas the embolic implant is not). Therefore, the USC 102 rejection under Bowman has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bowman in view of Reiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 92-95, 105-108, and 110-113 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 20150289879 A1), herein referenced to as “Bowman” in view of Reiner (US 20170367579 A1), herein referenced to as “Reiner”.
In regards to claim 92, Bowman discloses: A non-transitory computer readable medium algorithm (see [0124]) containing instructions that when executed by at least one processor computer chip (see [0117]), cause the at least one processor computer chip to perform operations for monitoring partitioning of a medical instrument 300 (see Fig. 4, [0085]) during an endovascular procedure (see [0064], blood vessels and vascular sites), the operations comprising: obtaining an input ([0110], when user is ready to release implant, electrical power is applied to the first and second electrical clips) to activate a partitioning mechanism heater 306, wires 308 and 309, and electrical power source (see Fig. 4, [0107] and [0110]) associated with a medical instrument 302 (see Fig. 4, [0126]) within a lumen of a catheter microcatheter (see [0105], implant in this case 302 is positioned slightly within the distal end of the microcatheter), the catheter microcatheter being positioned within a body (see [0105], the microcatheter is positioned near aneurysms) and the partitioning mechanism heater 306, wires 308 and 309, and electrical power source being affixed to the catheter microcatheter (the delivery pusher 301 is within the microcatheter and the wires 308 and 309 are affixed within 301, see Fig. 4, [0086], thus the partitioning mechanism is affixed to the catheter); in response to the input, activating the partitioning mechanism (see [0110], the circuit is formed, electrical power is applied which causes the heater to increase in temperature and sever the tether); following the activation, obtaining partitioning outcome data (see [0116], confirming success of detachment); determining, based on the partitioning outcome data (see [0116], based on inductance), whether the medical instrument is in a severed state or a connected state (see [0116], determine if the implant has been detached); if the severed state of the medical instrument is detected (see [0116], a substantial difference between initial inductance and second inductance value), outputting a success notification alarm or signal (see [0116] and [0121], indicates that the implant has been successfully detached); and if the connected state of the medical instrument is detected (see [0124], prior attempt fails to detach implant device) output a control signal increase detachment voltage/current (see [0124]). Bowman does not explicitly disclose: outputting an instruction to reposition the medical instrument relative to the partitioning mechanism. 
However, Reiner in a similar field of invention teaches a system with sensors for anatomic positioning and continuous location tracking of medical devices with a medical instrument 100, sensors 101 and 102. Reiner further teaches: outputting an instruction real time feedback to the operator (see [0061]) to reposition repositioning (see [0061]) the medical instrument 100. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowman to incorporate the teachings of Reiner and have outputting an instruction to reposition the medical instrument relative to the partitioning mechanism. Motivation for such can be found in Reiner as having a real time feedback monitoring device for optimal positioning of the medical device prevents increased risk for device related complication or decreased functionality (see [0061]).
The combination of Bowman and Reiner further teaches: repositioning the medical instrument (taught by Reiner) relative to the partitioning mechanism (as combined, when the medical instrument is repositioned it would be done in relative to the portioning mechanism as in Bowman the mechanism is included with the medical instrument). 
In regards to claim 93, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. Bowman further discloses: wherein the medical instrument 302 includes an endovascular coil 302 (302 is an endovascular coil) configured for delivery through the lumen of the catheter microcatheter (302 is delivered through the lumen of a microcatheter).
In regards to claim 94, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. Bowman further discloses: wherein the partitioning mechanism 306 is located at least partially within the lumen of the catheter (as 306 is proximal compared to 302, and it is stated in [0105] that 302 is positioned slightly in the distal end of the microcatheter therefore 306 would at least partially be within the lumen of the microcatheter).  
In regards to claim 95, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. Bowman further discloses: wherein activating the partitioning mechanism 306 includes controlling at least one electrode 308, 309 (see Fig. 4, [0086]) in the catheter microcatheter (the electrodes are within the microcatheter and remain in the microcatheter after delivery of the coil) to deliver energy to an adjacent portion of the medical instrument 302 (the portion that is heated is 306, by applying a current through the heater coil, the resistance of the coil causes the temperature in the coil to rise, see [0086]).
In regards to claim 105, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. Bowman further discloses: wherein determining whether the medical instrument is in a severed state or a connected state includes (see [0116], determine whether or not the detachment has been successful): calculating, based on the partitioning outcome data inductance (see [0116]), a quantity of energy delivered (current passing through a coil, causes inductance, so inductance is an indicator of current delivered) to the medical instrument; comparing the calculated quantity of delivered energy to a threshold (initial inductance, see [0116], comparing the initial inductance to the second inductance after detachment is attempted); and based on a result of the comparison, determining whether the medical instrument is fully severed (see [0116], if there is a substantial difference, the medical instrument is fully severed).
In regards to claim 106, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. Bowman further discloses: wherein the threshold is based, at least in part, on a structural property of the medical instrument (see [0119], the magnetic permeability is a structural property that which the inductance and the initial inductance which is the threshold, is based on).
In regards to claim 107, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. Bowman further discloses: wherein the success notification alarm or signal indicates that a distal section 302 (embolic coil) of the medical instrument is released from the catheter microcatheter while a proximal section of the medical instrument, having been severed from the distal section 302 is severed from heater coil 306, remains within the lumen of the catheter microcatheter.  
In regards to claim 108, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. Bowman further discloses: the operations further comprising: obtaining a second input measurement after attempted detachment (see [0124], attempted detachment, measurement, and then increased detachment voltage/current) to activate the partitioning mechanism electrical energy source while the catheter microcatheter is positioned within the body, the second input associated with the proximal section 306 heater coil of the medical instrument; in response to the second input, activating the partitioning mechanism increased detachment voltage/current; following the activation of the partitioning mechanism in response to the second input, obtaining additional partitioning outcome data measurement after second attempted detachment (see [0124]); determining, based on the additional partitioning outcome data, whether the proximal section of the medical instrument is in a severed state or a connected state (until detachment is detected, see [0124]); if the severed state of the proximal section of the medical instrument is detected, outputting a second success notification a beep or an indicator light (see [0121]); and if the connected state of the proximal section of the medical instrument is detected (see [0124], detachment not detected yet), outputting at least one of: a second control signal to vary activation of the partitioning mechanism (see [0124], increased detachment voltage/current until detachment is detected), or an instruction to reposition the proximal section of the medical instrument relative to the partitioning mechanism (or an instruction… mechanism, will not be examined here as it is an alternative option).
In regards to claim 112, Bowman discloses: A system 300 (see Fig. 4) for monitoring partitioning of a medical device during an endovascular procedure, the system comprising: at least one processor computer chip (see [0117]) configured to: obtain an input to activate a partitioning mechanism heater 306, wires 308 and 309, and electrical power source (see Fig. 4, [0107] and [0110]) associated with a medical instrument 302 (see Fig. 4, [0126]) within a lumen of a catheter microcatheter (see [0105], implant in this case 302 is positioned slightly within the distal end of the microcatheter), the catheter microcatheter being positioned within a body (see [0105], the microcatheter is positioned near aneurysms) and the partitioning mechanism heater 306, wires 308 and 309, and electrical power source being affixed to the catheter microcatheter (the delivery pusher 301 is within the microcatheter and the wires 308 and 309 are affixed within 301, see Fig. 4, [0086], thus the partitioning mechanism is affixed to the catheter); in response to the input, activate the partitioning mechanism (see [0110], the circuit is formed, electrical power is applied which causes the heater to increase in temperature and sever the tether); following the activation, obtain partitioning outcome data (see [0116], confirming success of detachment); determine, based on the partitioning outcome data (see [0116], based on inductance), whether the medical instrument is in a severed state or a connected state (see [0116], determine if the implant has been detached); if the severed state of the medical instrument is detected (see [0116], a substantial difference between initial inductance and second inductance value), output a success notification alarm or signal (see [0116] and [0121], indicates that the implant has been successfully detached); and if the connected state of the medical instrument is detected (see [0124], prior attempt fails to detach implant device), output a control signal increase detachment voltage/current (see [0124]). Bowman does not explicitly disclose: output an instruction to reposition the medical instrument relative to the partitioning mechanism (or an instruction… mechanism, will not be examined here as it is an alternative option).
However, Reiner in a similar field of invention teaches a system with sensors for anatomic positioning and continuous location tracking of medical devices with a medical instrument 100, sensors 101 and 102. Reiner further teaches: outputting an instruction real time feedback to the operator (see [0061]) to reposition repositioning (see [0061]) the medical instrument 100. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowman to incorporate the teachings of Reiner and have outputting an instruction to reposition the medical instrument relative to the partitioning mechanism. Motivation for such can be found in Reiner as having a real time feedback monitoring device for optimal positioning of the medical device prevents increased risk for device related complication or decreased functionality (see [0061]).
The combination of Bowman and Reiner further teaches: repositioning the medical instrument (taught by Reiner) relative to the partitioning mechanism (as combined, when the medical instrument is repositioned it would be done in relative to the portioning mechanism as in Bowman the mechanism is included with the medical instrument). 
In regards to claim 113, Bowman discloses: A method for monitoring partitioning of a medical device during an endovascular procedure, the method comprising: obtaining an input to activate a partitioning mechanism heater 306, wires 308 and 309, and electrical power source (see Fig. 4, [0107] and [0110]) associated with a medical instrument 302 (see Fig. 4, [0126]) within a lumen of a catheter microcatheter (see [0105], implant in this case 302 is positioned slightly within the distal end of the microcatheter), the catheter microcatheter being positioned within a body (see [0105], the microcatheter is positioned near aneurysms) and the partitioning mechanism heater 306, wires 308 and 309, and electrical power source being affixed to the catheter microcatheter (the delivery pusher 301 is within the microcatheter and the wires 308 and 309 are affixed within 301, see Fig. 4, [0086], thus the partitioning mechanism is affixed to the catheter); -10-Application No.: To Be AssignedAttorney Docket No.: 11712.0033-00000in response to the input, activating the partitioning mechanism (see [0110], the circuit is formed, electrical power is applied which causes the heater to increase in temperature and sever the tether); following the activation, obtaining partitioning outcome data (see [0116], confirming success of detachment); determining, based on the partitioning outcome data (see [0116], based on inductance), whether the medical instrument is in a severed state or a connected state (see [0116], determine if the implant has been detached); if the severed state of the medical instrument is detected (see [0116], a substantial difference between initial inductance and second inductance value), outputting a success notification alarm or signal (see [0116] and [0121], indicates that the implant has been successfully detached); and if the connected state of the medical instrument is detected (see [0124], prior attempt fails to detach implant device), outputting a control signal increase detachment voltage/current (see [0124]). Bowman does not explicitly disclose: outputting an instruction to reposition the medical instrument relative to the partitioning mechanism. 
However, Reiner in a similar field of invention teaches a system with sensors for anatomic positioning and continuous location tracking of medical devices with a medical instrument 100, sensors 101 and 102. Reiner further teaches: outputting an instruction real time feedback to the operator (see [0061]) to reposition repositioning (see [0061]) the medical instrument 100. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowman to incorporate the teachings of Reiner and have outputting an instruction to reposition the medical instrument relative to the partitioning mechanism. Motivation for such can be found in Reiner as having a real time feedback monitoring device for optimal positioning of the medical device prevents increased risk for device related complication or decreased functionality (see [0061]).
The combination of Bowman and Reiner further teaches: repositioning the medical instrument (taught by Reiner) relative to the partitioning mechanism (as combined, when the medical instrument is repositioned it would be done in relative to the portioning mechanism as in Bowman the mechanism is included with the medical instrument). 
Claims 97 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Reiner as applied to claims 92 and 106 respectively above, and further in view of Teoh et al (US 20100063572 A1), herein referenced to as “Teoh”.
In regards to claims 97 and 109, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92 and claim 106 respectively, see 103 rejection above. Bowman further discloses: selecting a quantity of energy for delivery by the partition mechanism heater 306, wires 308 and 309, and electrical power source (see [0107], when detachment is desired, the operator applies energy, which requires selecting a quantity of energy first); and controlling the partition mechanism electrical power source for delivery of the selected quantity of energy (see [0107], the electrical power source then applies the energy selected). The combination of Bowman and Reiner does not explicitly teach: wherein the quantity is selected based on a structural property of the medical instrument.
	However, Teoh in a similar field of invention teaches detachment mechanisms for implantable medical devices (see Fig. 2), electrodes 35, a medical instrument 30, and a partition mechanism 45. Teoh further teaches: wherein the quantity is selected (see [0029], here it is  taught a conductive material is selected such that passing a current results in heating to a temperature of the polymeric element, thus a certain energy is required to reach the melting temperature) based on a structural property melting point (see [0029]) of the medical instrument 30 (is partially made of a polymeric material, [0029]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowman and Reiner to incorporate the teachings of Teoh and have selecting the quantity based on a structural property of the medical instrument. Motivation for such can be found in Teoh and Bowman as this can facilitate the melting and separation effectiveness (see [0029] of Teoh) and reduce average coil detachment time to improve battery life of the partition mechanism (see [0124] of Bowman).
Claims 98 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Reiner as applied to claim 92 above, and further in view of De Cicco et al (US 20190046156 A1), herein referenced to as “De Cicco”.
In regards to claim 98, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. The combination of Bowman and Reiner does not explicitly teach: wherein obtaining the partitioning outcome data includes: obtaining a medical image of at least a portion of the body while the catheter is positioned within the body; and determining the partitioning outcome data based at least partially on the medical image.
However, De Cicco in a similar field of invention teaches a medical system with a processing system (see Fig. 1) for placement of embolic coils, with obtaining portioning outcome data (see [0026], medical sensing data), a catheter 102, a medical instrument 204, positioning the catheter in the body (see Fig. 2E and 2F). De Cicco further teaches: obtaining a medical image (see Fig. 1, [0029], cross-sectional image of structures within a vessel) of at least a portion vessel of the body while the catheter is positioned within the body (see [0029]); and determining the partitioning outcome data (see [0032] and [0039], medical data, IVUS images; completeness of the intravascular therapy, based on level of coil occlusion) based at least partially on the medical image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowman and Reiner to incorporate the teachings of De Cicco and have wherein obtaining the partitioning outcome data includes: obtaining a medical image of at least a portion of the body while the catheter is positioned within the body; and determining the partitioning outcome data based at least partially on the medical image. Motivation for such can be found in De Cicco as tracking progression of the intravascular therapy with images improves placement accuracy and decreases procedural time (see [0040]). 
In regards to claim 99, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. The combination of Bowman and Reiner does not explicitly teach: wherein the partitioning outcome data is indicative of a degree of contact between the medical instrument and the partitioning mechanism.  
However, De Cicco in a similar field of invention teaches a medical system with a processing system (see Fig. 1) for placement of embolic coils, with obtaining portioning outcome data (see [0026], medical sensing data), a catheter 102, a medical instrument 204, positioning the catheter in the body (see Fig. 2E and 2F). De Cicco further teaches: wherein the partitioning outcome data (see [0032] and [0039], medical data, IVUS images; completeness of the intravascular therapy, based on level of coil occlusion) is indicative of a degree of contact between the medical instrument 204 and the partitioning mechanism (see Fig. 2G, as an image is taken it can show when 204 is separated from 102). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowman and Reiner to incorporate the teachings of De Cicco and have wherein the partitioning outcome data is indicative of a degree of contact between the medical instrument and the partitioning mechanism. Motivation for such can be found in De Cicco as tracking progression of the intravascular therapy with images improves placement accuracy and decreases procedural time (see [0040]). 
Claims 100-101 and 103-104 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Reiner as applied to claim 92 above, and further in view of  Cox et al (US 20040204701 A1), herein referenced to as “Cox”.
In regards to claim 100, the combination of Bowman and Reiner teaches: the non-transitory computer readable medium of claim 92, see 103 rejection above. The combination of Bowman and Reiner does not explicitly teach: wherein obtaining the partitioning outcome data includes receiving output from at least one sensor.  
However, Cox in a similar field of invention teaches: a mechanism for the deployment of endovascular implants with a medical instrument 24 (see Fig. 1), a catheter deployment tube (see [0081]) and portioning outcome data (see [0078]). Cox further teaches: wherein obtaining the portioning outcome data (see [0078]) includes receiving output from at least one sensor 134 (see Fig. 26, [0081]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowman and Reiner to incorporate the teachings of Cox and have wherein obtaining the partitioning outcome data includes receiving output from at least one sensor.  Motivation for such can be found in Cox as this allows for easy and reliable detachment of the endovascular device once it is properly situated with rest to the target site (see [0082]).
In regards to claim 101, the combination of Bowman, Reiner, and Cox teaches: the non-transitory computer readable medium of claim 100, see 103 rejection above. Cox further teaches: wherein the at least one sensor 134 is situated within the lumen of the catheter deployment tube in a distal region thereof distal end of deployment tube (see [0081]).
In regards to claim 103, the combination of Bowman, Reiner, and Cox teaches: the non-transitory computer readable medium of claim 100, see 103 rejection above. Bowman further discloses: the electrode 308, 309 being configured to deliver energy for severing the medical instrument (see [0086]). 
A variant embodiment of Cox teaches: wherein the at least one sensor 120, 122 and 130 (see Fig. 25, [0080]) includes an electrode 128, 138 associated with the partitioning mechanism 102 (see [0080]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowman, Reiner, and Cox to incorporate the teachings of a variant embodiment of Cox and have the at least one sensor includes an electrode associated with the partitioning mechanism. Motivation for such can be found in Cox as these electrodes can sense when the medical instrument is severed as it would cause an open circuit (see [0080]), which is also occurring implicitly within Bowman. 
In regards to claim 104, the combination of Bowman, Reiner, and Cox teaches: the non-transitory computer readable medium of claim 103, see 103 rejection above. Bowman further discloses: wherein the partitioning outcome data indicates at least one of: a degree of contact between the electrode and the medical instrument, a flow of electrical current from the electrode through the medical instrument, or (for the purpose of prior art examination, as these are alternative, only an electrical impedance will be examined here) an electrical impedance inductance (inductance is based on the electrical resistance, see [0119]) of an electrical circuit including the electrode 308 and 309 and the medical instrument 302 (see [0119]).
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771